ORDER
Defendant appeals his court-tried convictions for driving while intoxicated, failure to drive on the right half of the roadway, possession of a controlled substance, and possession with intent to use drug paraphernalia. We affirm. We have reviewed the record and find the claims of error are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rules 30.25(b) and 84.16(b).